PER CURIAM.
We reverse the trial court’s order denying appellant’s motion for post-conviction relief and remand for a hearing or for attachment of those portions of the lower tribunal record which conclusively show that appellant is entitled to no relief. Fla. R.App. P. 9.140(i). The disposition sheet attached to the trial court’s order does not clearly establish that appellant agreed to waive the credit for time allegedly spent in the Pinellas County and Broward County jails.
GUNTHER, KLEIN and TAYLOR, JJ., concur.